           Case 2:19-cv-00226-CMR Document 14 Filed 09/30/19 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SCOTT H. KORN and ARLENE A.
 KORN
                            Plaintiffs,
                                                                  CIVIL ACTION NO. 19-226
                v.


 CALIBER HOME LOANS, INC.
                            Defendant.


                                                    ORDER


       The Amended Complaint alleges the following facts. In 2006, Scott Korn borrowed

approximately $3.15 million from Countrywide Home Loans, secured by Plaintiffs’ marital

home. Plaintiffs disputed the validity of the security interest because Plaintiff Arlene Korn was

not a borrower and did not sign a debt instrument. After litigation in state court, the parties went

to private mediation in 2010, which resulted in a confidential settlement agreement binding upon

the Korns and any successors in interest to Countrywide. Under the settlement agreement, the

note and mortgage were modified to a fixed interest rate of four percent with monthly payments

of $14,268.90 amortized over 40 years. Countrywide also agreed to zero-out the escrow account

(at the time more than $300,000) and the accrued interest account (at the time more than

$500,000), with the accrued interest owed added to the loan balance. The loan passed through

various entities until LSF9 Master Participation Trust became the holder of the loan. 1 Defendant

Caliber Home Loans, Inc. is the servicer of the loan; Plaintiff alleges that Caliber is owned by



       1
           LSF9 has filed a motion to intervene, which is not opposed. The motion will be granted.
             Case 2:19-cv-00226-CMR Document 14 Filed 09/30/19 Page 2 of 6




LSF9. Plaintiffs allege that LSF9 and Caliber have attempted to collect the amount due on the

loan without regard to the corrections required by the settlement agreement. When the parties

attempted renewed settlement negotiations in 2017, Plaintiffs allege that Caliber and LSF9 hired

an appraiser who initially valued the property at $1.19 million. A few days later, the appraiser

told Scott Korn that Caliber and LSF9 had asked him to increase the property value, and the

appraiser then issued a second appraisal with a valuation of $1.4 million. Caliber and LSF9 have

filed a mortgage foreclosure action against Plaintiffs in state court, where Plaintiffs filed this

action before Caliber removed it to this Court. Plaintiffs claim breach of contract, fraudulent

misrepresentation, negligent misrepresentation, civil conspiracy, and violation of the

Pennsylvania Fair Credit Extension Uniformity Act (“FCEUA”). 2 Caliber moves to dismiss all

claims. 3

         A. Breach of Contract

         Under Pennsylvania law, which the parties agree applies here, a cause of action for

breach of contract requires “(1) the existence of a contract, including its essential terms, (2) a

breach of a duty imposed by the contract and (3) resultant damages.” 4 Caliber argues that



         2
             73 P.S. § 2270.1, et seq.
         3
           Under Federal Rule of Civil Procedure 12(b)(6), dismissal of a complaint for failure to state a claim upon
which relief can be granted is appropriate where a plaintiff’s “plain statement” lacks enough substance to
demonstrate an entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). The court must consider
only those facts alleged in the complaint, accepting the allegations as true and drawing all logical inferences in favor
of the non-moving party. ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994); Fay v. Muhlenberg Coll., No.
07-4516, 2008 WL 205227, at *2 (E.D. Pa. Jan. 24, 2008). The complaint must set forth “direct or inferential
allegations respecting all the material elements necessary to sustain recovery under some viable legal theory.”
Twombly, 550 U.S. at 562 (internal quotation marks and citations omitted).
         4
            Omicron Sys., Inc. v. Weiner, 860 A.2d 554, 564 (Pa. Super. Ct. 2004) (internal quotation marks and
brackets omitted); accord McShea v. City of Philadelphia, 995 A.2d 334, 340 (Pa. 2010) (“The necessary material
facts that must be alleged for such an action are simple: there was a contract, the defendant breached it, and
plaintiffs suffered damages from the breach.”).

                                                           2
             Case 2:19-cv-00226-CMR Document 14 Filed 09/30/19 Page 3 of 6




Plaintiffs cannot state a claim because they have not pleaded their own performance under the

settlement agreement. However, a plaintiff’s performance is not a required allegation under

Pennsylvania law, unlike in some other states. 5 Caliber certainly may assert affirmative defenses

or move for summary judgment if Plaintiffs failed to perform and nonperformance is not

excused, but the failure to allege Plaintiffs’ performance is not a basis for dismissal here. 6

         Caliber also argues that Plaintiffs cannot allege damages because they never made any

payments, but Plaintiffs have alleged that Caliber’s breach of the settlement agreement caused

them to become in default on the mortgage and led directly to the mortgage foreclosure action.

In this unusual case, where the suit is not based on the mortgage documents, but on a separate

settlement agreement, which has not been provided to the Court, the Court cannot rule as a

matter of law that Plaintiffs have not alleged damages stemming from the claimed breach. 7




         5
           For example, under New York law, “[t]he essential elements of a breach of contract cause of action are
the existence of a contract, the plaintiff’s performance pursuant to the contract, the defendant’s breach of his or her
contractual obligations, and damages resulting from the breach.” Mehrtens v. Fiduciary Trust Co. Int’l, No.
92WDA2014, 2015 WL 7573091, at *4 (Pa. Super. Ct. 2015) (quoting Canzona v. Atanasio, 989 N.Y.S. 2d 44, 47
(N.Y.A.D. 2d Dep’t 2014)).
         6
           The only case cited by Defendant in support of this argument held that “[a]ssuming that performance is a
necessary allegation . . . it is possible to infer performance” from the allegations of the counterclaim. Aamco
Automatic Transmissions, Inc. v. Tayloe, 368 F. Supp. 1283, 1287 (E.D. Pa. 1973). That decision did not determine
that performance is a necessary allegation.
          7
            Although the settlement agreement was not attached as an exhibit to the Amended Complaint, it is
integral to and explicitly relied upon in the Amended Complaint such that Defendant could have attached it to the
Motion to Dismiss and the Court could have considered the document without converting the motion to one for
summary judgment. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (internal citations omitted). Caliber does
argue that a billing statement attached as an exhibit to the Amended Complaint shows that it complied with the
agreement as to the interest rate charged and the payments due. The document, however, is illegible, and the Court
cannot determine without context whether it reflects the parties’ agreement, particularly with regard to Plaintiffs’
allegation that the agreement was violated with regard to the escrow account.

                                                           3
              Case 2:19-cv-00226-CMR Document 14 Filed 09/30/19 Page 4 of 6




         B. Fraudulent and Negligent Misrepresentation

         Fraud requires allegations of “(1) a misrepresentation, (2) a fraudulent utterance thereof,

(3) an intention by the maker that the recipient will thereby be induced to act, (4) justifiable

reliance by the recipient upon the misrepresentation, and (5) damage to the recipient as a

proximate result.” 8 Negligent misrepresentation similarly requires allegations of “(1) a

misrepresentation of a material fact; (2) made under circumstances in which the misrepresenter

ought to have known its falsity; (3) with an intent to induce another to act on it; and (4) which

results in injury to a party acting in justifiable reliance on the misrepresentation.” 9 Plaintiffs base

these claims on the 2017 appraisals. However, Plaintiffs allege that they were aware of both

appraisals, and the purported reasons why a second appraisal was ordered. Given that they had

all of this information at the time the appraisals were prepared, Plaintiffs cannot have justifiably

relied upon any alleged misrepresentations. These claims will be dismissed.

         C. FCEUA

         The FCEUA prohibits, in relevant part, “unfair or deceptive acts or practices with regard

to the collection of debts,” 10 and applies to both debt collectors and creditors. 11 Claims must be

brought “within two years from the date on which the violation occurs.” 12 According to

Plaintiffs’ allegations, the failure to comply with the settlement agreement as to the escrow



         8
           Jester v. Hutt, No. 18-3114, --- F.3d ---, 2019 WL 4050434, at *2 (3d Cir. Aug. 28, 2019) (internal
quotation marks and citations omitted).
         9
           Bilt-Rite Contractors, Inc. v. The Architectural Studio, 866 A.2d 270, 277 (Pa. 2005) (internal quotation
marks and citation omitted).
         10
              73 Pa. Stat. § 2270.2.
         11
              73 Pa. Stat. § 2270.4.
         12
              73 Pa. Stat. § 2270.5(b).

                                                          4
              Case 2:19-cv-00226-CMR Document 14 Filed 09/30/19 Page 5 of 6




balance, interest rate, and loan amount first occurred in 2010 when Countrywide held the loan.

The Court will assume without deciding that Plaintiffs could bring a separate claim once LS9

acquired the loan and Caliber began servicing it and asserted incorrect amounts due, which the

exhibits attached to the Amended Complaint show occurred no later than 2016. Because this

action was not filed until January 9, 2019, to the extent the claim relates to the 2010 settlement

agreement, it is time-barred. 13 To the extent that the claim is based upon the alleged

misrepresentations concerning the 2017 appraisals, as explained above, Plaintiffs allege that they

were told about both appraisals and the reasons for the second one at the time, and therefore

cannot allege an ascertainable loss as a result of any prohibited action by Caliber, which is

required to state a private claim under the statute. 14

         D. Civil Conspiracy

         “In order to state a civil action for conspiracy, a complaint must allege: 1) a combination

of two or more persons acting with a common purpose to do an unlawful act or to do a lawful act

by unlawful means or for an unlawful purpose; 2) an overt act done in pursuance of the common

purpose; and 3) actual legal damage.” 15 It is not at all clear whether LS9, the holder of the loan,




         13
             Cf. Peterson v. Portfolio Recovery Assocs., LLC, 430 F. App’x 112, 115 (3d Cir. 2011) (holding that a
notice violation under the Fair Debt Collection Practices Act (“FDCPA”) occurred with the initial communication
and that such claims are not “subject to a so-called ‘continuing violations’ rule that would re-set the statute of
limitations clock with each separate communication”) (internal citations omitted); Schaffhauser v. Citibank (S.D.)
N.A., 340 F. App’x 128, 131 (3d Cir. 2009) (holding that participation in ongoing debt litigation does not qualify as
a continuing violation of the federal FDCPA, and stating that “[g]enerally, our decisions have limited the continuing
violation doctrine to the employment discrimination context.”) (internal citations omitted). Although these cases
relate to the FDCPA, Pennsylvania law recognizes the similarities between the two statutes such that “remedies
available for violation of [the FCEUA] and the [FDCPA], shall not be cumulative . . . .” 73 P.S. § 2270.5(c).
         14
              Kern v. Lehigh Valley Hosp., Inc., 108 A.3d 1281, 1290 (Pa. Super. Ct. 2015).
         15
              Goldstein v. Phillip Morris, Inc., 854 A.2d 585, 590 (Pa. Super. Ct. 2004) (internal citation omitted).

                                                             5
            Case 2:19-cv-00226-CMR Document 14 Filed 09/30/19 Page 6 of 6




and its wholly-owned subsidiary Caliber, the loan servicer, could conspire under the

circumstances alleged here, but the Court need not determine that issue, because with the

dismissal of the claims alleging fraudulent misrepresentations, Plaintiffs have failed to plead a

“separate underlying intentional or criminal act” to support a civil conspiracy claim. 16

       AND NOW, this 27th day of September 2019, upon consideration of the pending

motions and any responses thereto, it is hereby ORDERED that:

       1.         The unopposed Motion to Intervene as a Defendant [Doc. No. 5] filed by non-

party LSF9 Master Participation Trust, is GRANTED. The Clerk is directed to ADD LSF9

Master Participation Trust as a Defendant.

       2.         The Motion to Dismiss as to the original Complaint [Doc. No. 8] is DISMISSED

AS MOOT as an Amended Complaint was filed.

       3.         The Motion to Dismiss the Amended Complaint [Doc. No. 10] is GRANTED in

part and DENIED in part. The Motion is DENIED as to Count I (Breach of Contract) and

GRANTED as to Counts II, III, IV and V.

       It is so ORDERED.

                                                      BY THE COURT:

                                                      /s/ Cynthia M. Rufe

                                                      ________________________
                                                      CYNTHIA M. RUFE, J.




       16
            Id.

                                                 6
